Citation Nr: 1409581	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  06-21 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus and arthritis of the first digit of both feet.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service in the United States Army from November 1958 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board), from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

When the claim originally came before the Board, the issues included service connection for arthritis of the ankles, knees, hands, elbows, the lumbar segments of the spine, and the cervical segments of the spine, as well as service connection for a bilateral foot disorder and bilateral carpal tunnel syndrome.  

In August 2011 and November 2012, the Board remanded the claim to the Appeals Management Center (AMC), in Washington, DC.  In November 2012, the Board issued a Decision/Remand, in which the issues of service connection for a low back disorder and a bilateral foot disability were also remanded.  The remaining issues were denied by the Board.  Service connection for a low back disorder was granted by the AMC in April 2013; thus, that issue is no longer before the Board.  The remaining issue has been returned to the Board for review.  

The Board finds that the AMC substantially complied with the mandates of its remand instructions.  See Stegall v. West, 11 Vet. Ap. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  

Shortly after the claim was returned to the Board for review, the Board referred this matter to the Veterans Health Administration (VHA) for an expert medical opinion concerning the appellant's foot disorder.  38 C.F.R. § 20.901(a) (2013).  The opinion was received in August 2013 and has since been included in the claims folder for review.  


FINDINGS OF FACT

1.  While on active duty, the appellant did not receive treatment for a chronic bilateral foot disorder.  Moreover, when the appellant retired from active duty, a disability of feet was not shown on his retirement physical.  

2.  Although the appellant has averred that his current bilateral foot disability, to include arthritis, is related to or was caused by his military service, two VA health care providers have concluded, after reviewing the complete file, that the current foot disorder was not caused by or due to the appellant's military service or any incidents therein.   


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability, to include bilateral pes planus and arthritis of the first digit of both feet, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)-
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters from the RO and AMC advised the appellant of the evidence and information necessary to substantiate his service connection claim, as well as he and VA's respective responsibilities in obtaining such evidence and information.  He has also been informed of the evidence and information necessary to establish a disability rating and an effective date.  Readjudication in April 2013 cured any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, no further development is necessary with respect to the duty to notify.

The appellant was afforded VA examinations over the course of this appeal, the most recent in March 2013.  The results from the examinations are of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examinations and subsequent reports involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Board therefore finds that the medical information in toto is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  VA has satisfied its duty to inform and assist the appellant at every stage in this case.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

The appellant was in the US Army from November 1958 to November 1988.  He retired as a Command Sergeant Major after 30 years of service.  The appellant's service including a tour of duty in the Republic of Vietnam, and after returning from Vietnam, he became a drill instructor-a training position he held for many years.  

This Veteran has suggested that while he was on active duty, his feet started to exhibit symptoms and manifestations indicative of some type of chronic foot disorder.  He has attributed the manifestations to a possible injury in 1962 or, alternatively, to the long years he spent "grinding" or drilling on the parade deck as a drill instructor.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease (as defined under 38 C.F.R. § 3.309(a)) in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be evidence of (1)  a current disability; (2) in-service disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A review of the appellant's vast service medical records shows that while he was on active duty, the appellant did not complain of any type of symptoms or manifestations of any type of bilateral foot disorder or disability.  None of the medical evidence from when the appellant was a drill instructor that the appellant was suffering from prodromas of a foot disorder or an actual foot disability.  Moreover, those same service medical records are negative for any tests results that would show arthritis of the feet.  In other words, a foot disability, to include bilateral pes planus and/or arthritis of the first digit of the foot, was not diagnosed during his active service period.  Moreover, the appellant's separation examination showed normal findings.  There were no manifestations or symptoms of any type of foot disorder, and no relevant complaints were raised on the accompanying report of medical history.

The appellant has indicated that he may have injured his feet in 1962.  The service medical records reveal that in January 1962, the appellant was seen at the Fort Rucker (Alabama) dispensary for complaints involving the left foot after playing basketball.  X-ray films of the left foot were taken; the films showed no bony abnormalities.  Further, if the appellant had suffered an injury that produced a permanent residual, the residual should have manifested itself in some manner (complaints of pain, limitation of movement, etcetera) between 1962 and 1988-when the appellant retired from service.  In this instance, there were no complaints or treatment of a disorder of either foot after the basketball injury.  

As noted, the appellant retired from the US Army in 1988.  At that time, he underwent a retirement physical.  A review of those documents discloses that not only did the appellant not complain about any type of disability, disorder, or disease affecting the feet, an actual disorder or disability of the feet was not shown.  

Approximately fifteen years later, in August 2003, the appellant was seen at his local VA facility.  The appellant complained of "arthritis" of the feet along with pain and discomfort.  He suggested that the complained of foot disorder was related to service; however, upon completion of the appointment, a specific disorder of the feet was not diagnosed.  

In conjunction with his claim for benefits, the appellant underwent a VA examination of his feet in September 2011.  The examiner indicated that the appellant did suffer from bilateral pes planus.  At the examination, the appellant stated that he was only told that he had a foot disorder in 1999 and that he had not had any "problems or treatment of the feet while in the service."  The examiner did not provide an etiology opinion with respect to the foot disability; however, arthritis of both feet in the first digits along with bilateral hallux valgus were diagnosed.   

Another examination of the feet was performed in March 2013.  Upon completion of the examination, the examiner stated,

The claimed condition was less likely than not . . . incurred in or caused by the claimed in-service injury, event, or illness. . . .

Pes [p]lanus origins.  I reviewed the thirty year history and case file silent for [p]es [p]lanus.  Exam May 07, 1993 foot exam silent for [p]es [p]lanus comment on Podiatry exam.

Veteran seeks care from a Podiatrist October 19, 2005 for flatfeet evaluation and reports occasional arch pain and seen June 2005 RX insoles.  Veteran did not use insoles secondary to the discomfort and change in direction of the foot type.  He was RX casted orthotics.  On June 06, 2005 there was no report of pain of the foot type.

Rationale:  Case file silent for origin of current [p]es [p]lanus foot type.  Date undetermined per active duty records.  

Opinion:  Current foot type is not caused by or results of active duty service or encounters.  

As noted in the Introduction, the Board, in July 2013, requested additional comments from a VHA health care professional concerning the appellant's claim.  The opinion was returned to the Board in August 2013.  Upon completion, the VHA expert wrote:

Based on a review of the medical record, it is not likely that the appellant's arthritis and bilateral pes planus had their onset during the Veteran's active service.  There were no documented complaints of symptoms or injury to the 1st metatarsophalangeal joints or complaints of symptomatic pes planus.  I could not find any evidence in the record of pain or injury within one year of discharge or that the patient was experiencing any prodromas of arthritis of the feet or bilateral pes planus while he was on active duty.  At the retirement physical examination the appellant checked "no" for have you ever had or have you now have foot trouble.  The clinical evaluation of the feet was normal. 

A complete physical examination was performed by Dr. S. On July 11, 2002.  The evaluation of the feet read:  "Examination of the feet reveals no sign of abnormal weight bearing.  He requires no devices for his ambulation."  

In the primary care note from August 29, 2003 the subjective part of the note reads ". . . He has severe DJD of both feet . . . He wants a letter to the C and P people that the DJD of sacroiliac joints, left wrist and both feet were secondary to military experience."  However, the objective part of the medical note reads "deferred."  I was not able to locate in any of the records an objective finding in which there is limitation or painful motion of the 1st metatarsophalangeal joints.  

Approximately four months later, December 4, 2003, the patient had a complete physical examination.  On evaluation of extremities it is stated "no joint aches, no edema, pedal pulses palpable."  The assessment did not list pes planus or osteoarthritis of the great toe joints.

On June 6, 2005 at the Audie L Murphy VAMC he was evaluated for flat feet and it noted he does not complain of pain today and states he has pain "every once in a while[.]"  This is approximately seven years after discharge from military service.  Patient had a follow up in the podiatry clinic in October 2005 for evaluation and treatment of pes planus with orthotics.  There is no mention of complaints of joint pain or stiffness in the great toe joints.

Osteoarthritis is a common medical problem that affects people as they age.  One reference determined the rate to be 1 out of 40 people over the age of fifty have hallux rigidus (osteoarthritis of the 1st metatarsophalangeal joint).  I was not able to find a study supporting the claim that army boots/shoes lead to osteoarthritis of the 1st metatarsophalangeal joint or symptomatic pes planus.  There are studies relating increase in body mass index to osteoarthritis as well as pes planus.  Over the years the patient's weight has increased with a BMI level of up to 30.  Patient is service connected for peripheral vascular disease with intermittent claudication of bilateral lower extremities and this may be the cause of his foot pain when he has been on his feet for over 30 minutes as the complaint states in the record.

My opinion is that it is not likely that the appellant's arthritis and/or bilateral pes planus is service connected.

There has been no additional opinions added to the record and the appellant has no provided any additional comments with respect to the above noted VHA review.  

Service connection may be granted on a presumptive basis for certain chronic disabilities when such is manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  Arthritis is such a presumptive disorder.  In this case, there is no evidence of record to show that the appellant sought treatment for any type of foot disability, including arthritis, within the year immediately following his release from active duty and the evidence does not otherwise establish manifestations within that timeframe.  Accordingly, he is not afforded the presumption set forth under 38 C.F.R. §§ 3.307, 3.309(a) (2013).

As noted, the appellant's post-service medical records do show that various foot disorders, including bilateral pes planus, bilateral hallux valgus, and arthritis of the first digit in both feet, have been diagnosed.  Except for the subjective comments that were discussed in the VHA review, there are no other opinions of record that link the various foot disorders with the appellant's service.  There are no medical opinions that specifically state that the current foot disorders were caused by or the result of his military service.  

The record contains negative opinions provided by VA health care providers.  The Board notes that the VA examiner and reviewer who provided the opinions have not been equivocal.  Rather, the examiner and reviewer were very specific and direct in the opinions that were provided.  Based on the clarity and specificity provided in the opinions, the VA examiner's and reviewer's opinions do not appear speculative or without foundation.  The Board acknowledges the statements provided by the appellant; however, in comparison to the medical opinions provided, the appellant did not support his assertions with any kind of clinical evidence, supporting documents, or even a discussion of the facts, and is otherwise not competent to provide medical opinions.  As such, the Board finds that the "opinion" provided by the appellant lack probative value.  

With respect to the appellant's statements and assertions about his claim, the only opinion addressing whether he now suffers from a foot disorder that is related to his military service is that of the appellant and endorsed by the appellant's representative.  The Board, however, finds that the statements provided by the appellant are too general in nature to provide the necessary evidence to show that the appellant now has the condition that resulted from his military service or any incident that may have occurred therein or a service-connected disorder.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  

The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology of the claimed disorder.  Thus, these lay assertions are not competent or sufficient to establish an etiological link between the current disorder and the appellant's military service.  

The Board finds that the statements made by the appellant, to the effect that he now suffers from a bilateral foot disorder that was caused by his military service inconsistent with the record.  Initially, it is noted that the separation examination was normal, with no relevant complaints raised in the report of medical history.  Moreover, from shortly after he was discharged from service, the appellant was aware of the VA compensation program, as evidenced by the fact that he filed multiple claims for various benefits shortly after he retired.  Yet, at that time, he did not claim entitlement to service connection for a foot disability.  It was nearly fifteen years before he first mentioned that he might have a foot disorder related to service.  Thus, it would appear that the appellant was not experiencing chronic symptoms either in service or for many years thereafter.  To the extent that the Veteran may be alleging that his foot disability has been symptomatic since service, the Board finds his statements inconsistent with his actions after discharge from active service.  In sum, the Board concludes that the appellant's statements are not credible.  Finally, the Board finds the lapse in time after discharge from service to the showing of the purported disorder to be probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).  The preponderance of the objective and probative medical and other evidence of record is against the appellant's claim for service connection for a bilateral foot disorder to include arthritis, and his claim must be denied.  


ORDER

Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus and arthritis of the first digit of both feet, is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


